DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites “at least one filter is arranged between the first and second walls” in line 4. It is unclear as to whether or not this is referring back to the “at least one flat filter” of claim 2 or if this is referring to a separate filter or filters.
Claim 8 recites the limitation "the cleaning gas stream" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the sample gas stream" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the optical elements" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vayeda et al. (WO 2008/109933 A1) (hereinafter Vayeda) in view of Chrin, II (US 2016/0238494 A1) (hereinafter Chrin).
Regarding claim 1, Vayeda teaches a sensor apparatus for examining a sample gas volume, particularly for capturing the particulate matter content of a sample gas volume (see Abstract), with at least one measuring chamber for accommodating the sample gas to be examined [detector chamber 103], with at least one sample gas feed allocated to the measuring chamber [air samples passing through flow detector 116 to detection chamber 103], and with at least one sample gas discharge allocated to the measuring chamber [exhaust manifold 122 common to detection chambers 103] (Pgs. 9-10, see Figs. 1-3),
	wherein at least one cleaning gas feed is allocated to the measuring chamber [air filtered by clean air filter 126 is fed to detection chamber 103] (Pg. 10), the cleaning gas feed is connected to the measuring chamber via at least one cleaning gas inlet [clean air introduced into the housing through aperture 521] (Pg. 12, see Fig. 5).
Vayeda fails to teach a condensation area is allocated to the cleaning gas feed, and the condensation area is arranged before the cleaning gas inlet of the cleaning gas feed in the measuring chamber. Chrin teaches a sensor apparatus for examining a sample gas volume, the apparatus comprising a measuring chamber, wherein it is desirable to mitigate condensation in the measuring chamber in order to protect one or more sensors positioned within the measuring chamber and such mitigation can be accomplished by purging the measuring chamber with air to reduce humidity and protect the sensors (Para [0045]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Vayeda with Chrin such to further comprise a condensation area allocated to the cleaning gas feed and arranged before the cleaning gas inlet of the cleaning gas feed in the measuring chamber, in order to prevent unwanted moisture from entering the measuring chamber. 
Regarding claims 2-3, Vayeda in view of Chrin as applied to claim 1 above teaches the claimed invention, in addition to wherein at least one filtering device is allocated to the cleaning gas feed for purifying the gas that is directed through the cleaning gas feed, that the filtering device has a filter housing and at least one flat filter [filter cartridge 106 having flat filter 606] (see Vayeda Fig. 8). 
Vayeda in view of Chrin fails to teach wherein the condensation area is arranged inside the filter housing designed as a condensation surface, wherein the condensation surface is embodied as an interior wall of the filter housing. Vayeda additionally teaches that the filter housing comprises various interior walls (see Vayeda Fig. 8). Chrin additionally teaches wherein it is desirable to mitigate condensation in the measuring chamber in order to protect one or more sensors positioned within the measuring chamber and such mitigation can be accomplished by purging the measuring chamber with air to reduce humidity and protect the sensors (Chrin Para [0045]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Vayeda in view of Chrin such that the condensation area is arranged inside the filter housing designed as a condensation surface embodied as an interior wall of the filter housing, in order to prevent unwanted moisture from entering the measuring chamber.
As best understood regarding claim 4, Vayeda in view of Chrin as applied to claim 2 above teaches the claimed invention, in addition to wherein at last a first wall of the filter housing includes at least one gas feed line to the measuring chamber [wall comprising aperture 614], at least one second wall of the filter housing has at least one inlet of the cleaning gas feed [wall comprising aperture 620], at least one filter is arranged between the first and the second walls [filter 606], and the condensation surface is separated from the gas feed line to the measuring chamber by the filter [filter 606 dividing filter cartridge such that surfaces where condensation occur below and above the filter are separated by the filter] (see Vayeda Fig. 8).
Regarding claim 6, Vayeda in view of Chrin as applied to claim 2 above teaches the claimed invention, in addition to wherein the at least one filter is designed to be permeable to gas (Vayeda Pg. 12). Vayeda in view of Chrin fails to teach wherein the at least one filter is designed to be impermeable to liquid. Chrin additionally teaches wherein it is desirable to mitigate condensation in the measuring chamber in order to protect one or more sensors positioned within the measuring chamber and such mitigation can be accomplished by purging the measuring chamber with air to reduce humidity and protect the sensors (Para [0045]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Vayeda in view of Chrin such that the at least one filter is designed to be impermeable to liquid, in order to prevent unwanted moisture from entering the measuring chamber.
Regarding claim 7, Vayeda in view of Chrin as applied to claim 2 above teaches the claimed invention, in addition to wherein the condensation surface is arranged on the side of the filter housing facing away from the measuring chamber [surface(s) where condensation may occur of filter cartridge 106 facing away from the measuring chamber 103] (see Vayeda Figs. 2 and 8).
As best understood regarding claim 8, Vayeda in view of Chrin as applied to claim 1 above teaches the claimed invention, in addition to wherein at least one cleaning gas inlet is connected to the measuring chamber in such a way that a cleaning gas stream is directed between a sample gas stream and optical elements arranged in the measuring chamber [laser beams 120, photo-detectors 516 for air sample that traverses detection chamber 103; clean air fed to detection chamber 103 for cleaning optical surfaces] (Vayeda Pgs. 9-10, see Figs. 1-4).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vayeda in view of Chrin, as applied to claim 1 above, and further in view of Dhake et al. (US 2019/0283525 A1) (hereinafter Dhake).
Regarding claim 9, Vayeda in view of Chrin as applied to claim 1 above teaches a sensor apparatus according to claim 1, wherein the sensor apparatus has at least one measuring chamber for accommodating a sample gas to be examined, at least one sample gas feed allocated to the measuring chamber, and at least one sample gas discharge allocated to the measuring chamber, wherein the sensor apparatus has a condensation surface (see rejection of Claim 1 above). Vayeda in view of Chrin fails to teach a vehicle having the sensor apparatus, wherein the vehicle is equipped with an air conditioning system for regulating the atmosphere in the vehicle interior, wherein the condensation surface is arranged in the area of the air-conditioned interior. Dhake teaches a vehicle having a sensor apparatus for examining a sample gas volume in order to monitor fine particulate measurement values (see Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Vayeda in view of Chrin with Dhake such that the sensor apparatus according to claim 1 is implemented with a vehicle equipped with an air conditioning system, wherein the condensation surface is arranged in an area of the air-conditioned interior, in order to monitor fine particulate measurement values within the air-conditioned interior of the vehicle.
Regarding claim 10, Vayeda in view of Chrin and Dhake as applied to claim 9 above teaches the claimed invention, in addition to wherein the sensor apparatus has a filtering device [126, 606] with a filter housing [filter cartridge 106], the condensation surface is embodied as an interior wall of the filter housing [wall surface where condensation may occur within cartridge 106] (see Vayeda Fig. 8). Vayeda in view of Chrin and Dhake fails to teach wherein the outer wall of the filter housing corresponding to the interior wall is arranged to face the air-conditioned interior of the vehicle. It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Vayeda in view of Chrin and Dhake such that the outer wall is arranged to face the air-conditioned interior of the vehicle in order to monitor fine particulate measurement values within the air-conditioned interior of the vehicle.
Regarding claim 11, Vayeda in view of Chrin and Dhake as applied to claim 10 above teaches the claimed invention, in addition to wherein the measuring chamber of the sensor apparatus is arranged to face away from the air-conditioned interior of the vehicle [measuring chamber 103 arranged to face away from an air inlet] (see Vayeda Figs. 1-4).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding wherein the flat filter slopes downwards from the inlet of the cleaning gas feed to the filter housing relative to the condensation surface, in combination with the rest of the limitations found in the claims from which it depends upon [claims 1 and 2].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861